DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Amendment filed on 2/25/2021.
3.	Claims 8, 14, and 22 were previously cancelled. 
4.	Claims 2-7, 9-10, 12-13, and 19-21 are currently cancelled. 
5.	Claims 24-28 are new. 
6.	Claims 1, 11, 15-18, and 23-28 numbered accordingly are allowed herein. 
7.	This Office Action is made Notice of Allowance.
Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 2/25/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
9.	In light of amendment, the objection to the title has been withdrawn herein.
Allowable Subject Matter
1.	Claims 1, 11, 15-18, and 23-28 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 15, and 23 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Li et al. US 20130121185 discloses the base station use antennas to carry out beamforming for downlink control channel information, broadcast signals and messages Xiao et al US 20170181132 discloses UE receives analog beam configuration [Section 0033]; UE reports best analog transmit beams [Sections 0039].
	However, Li in view of Xiao do not render obvious in combination with other limitations in the independent claims the claim elements transmitting information related to a first Time Transmission Interval (TTI) including a Beam Sweeping Downlink Control (BW-CCH) region; transmitting, via the first TTI, the DCI using an analog beam among a plurality of analog beams, wherein the DCI is for requesting a Beam State Information (BSI) report: and
receiving, via a second TTI, the BSI report based on the DCI, wherein the second TTI is an earliest TTI among TTIs related to the same analog beam of the first TTI, and the TTIs are located after the first TTI.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 11, 15-18, and 23-28 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 11, 15-18, and 23-28 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477